Citation Nr: 1312754	
Decision Date: 04/17/13    Archive Date: 05/02/13

DOCKET NO.  12-35 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for osteoarthritis of the right knee, post total knee replacement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Russell P. Veldenz,  Counsel


INTRODUCTION

The Veteran served on active duty from March 1963 to October 1972 and from April 1973 to September 1983.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in January 2011 of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran has filled claims of service connection for bilateral hearing loss, service connection for tinnitus, service connection for worsened eyesight, service connection for a vertigo disability, and service connection for diabetes mellitus, type II, to include Agent Orange exposure.  It does not appear the RO has issued a ratings decision on any of the foregoing claims.

The issues of service connection for bilateral hearing loss, service connection for tinnitus, service connection for worsened eyesight, service connection for a vertigo disability, and service connection for diabetes mellitus, type II, to include Agent Orange exposure have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his Substantive Appeal filed in December 2012, the Veteran requested a videoconference hearing before the Board.  No hearing has been provided to the Veteran and there is no indication that he has since withdrawn his request for hearing.  The United States Court of Appeals for Veterans Claims has determined that a Veteran has a right to request a hearing before the issuance of a Board decision.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  Thus, the Veteran must be scheduled for the next available hearing at the RO in a videoconference hearing before a VLJ from the Board in the order that the request has been received.  See 38 C.F.R. §§ 20.700, 20.703, 20.704 (2012).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before the Board via videoconference, and notify him of the scheduled hearing at the current address of record, in the order that the request was received.  A copy of the notice provided to the Veteran and his representative of the scheduled hearing should be placed in the record.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



